





GREENPLEX SERVICES, INC.































[ex10_2apg001.jpg] [ex10_2apg001.jpg]




  







INVESTMENT DOCUMENTS




(Common Stock and Warrant Purchase Agreement

and Form of “A” Warrant)





--------------------------------------------------------------------------------

COMMON STOCK AND WARRANT PURCHASE AGREEMENT




GREENPLEX SERVICES, INC.

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT is entered into as of this ____
day of April, 2015 (the “Agreement”), by and among GreenPlex Services, Inc., a
Nevada corporation (the “Company”) and the Purchasers listed on Schedule 1
attached hereto (each a “Purchaser” and together the “Purchasers”).  

The parties hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

1.1

Sale and Issuance of Common Stock and Warrants.  

(a)

Subject to the terms set forth herein, each Investor (as defined below) agrees
to purchase at the Closing and the Company agrees to sell and issue to each such
Investor at the Closing that number of Units (as defined below) as set forth
opposite each such Investor’s name under the heading “Investors” on Schedule 1
at a purchase price of $.30 per Unit (the “Unit Purchase Price”).  Each “Unit”
shall consist of two shares of Common Stock at $.15 per share and an “A” warrant
in substantially the form attached hereto as Exhibit A to purchase one share of
Common Stock at an exercise price of $.40 per share of Common Stock issuable
upon exercise of the “A” warrant.   The Investors are entering into this
Agreement pursuant to, and upon the acceptance by the Company of, that certain
Subscription Agreement dated as of the date hereof made by and between the
Company and each Investor (the “Subscription Agreement”).

 (b)

Each Purchaser shall be considered an “Investor” hereunder.  The shares of
Common Stock issued to the Investors pursuant to this Agreement shall be
hereinafter referred to as the “Stock,” and the “A” warrant issued to the
Investors shall be referred to as the “Warrant,” and the shares of Common Stock
issuable upon exercise of the Warrant shall be hereinafter referred to as the
“Warrant Stock.”  The Stock, the Warrant, the Warrant Stock, and any equity
securities issuable in exchange for the Stock, the Warrants and/or the Warrant
Stock shall be hereinafter referred to as the “Securities.”

1.2

Closing.  

(a)

The Closing of the purchase and sale of the Units to Investors shall take place
at the offices of the Company, located at: 2525 East 29th Ave., Suite. 10-B,
Spokane, WA 99223, at the discretion of the Company and upon notice to the
Purchasers.  




(b)

At the Closing or shortly thereafter, the Company shall deliver to each
Purchaser participating in the Closing (i) a certificate representing the Stock
being purchased as set forth opposite each such Investor’s name on Schedule 1
hereto (ii) An A Warrant exercisable for the number of Units purchased as is set
forth opposite each such Investor’s name on Schedule 1 hereto, in each case
against payment of the Purchase Price of the number of Units acquired by each
Investor previously paid in escrow to the Company’s counsel by check or by wire
transfer to a bank account designated by the Company.





20




--------------------------------------------------------------------------------

ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND THE COMPANY


2.1

Representations of the Company.  The Company hereby represents and warrants
that, except as set forth on the Schedule of Exceptions attached hereto which
schedule shall be updated as of the date of the Closing and delivered separately
by the Company to each Purchaser and which exceptions shall be deemed to be
representations and warranties as if made hereunder), the following
representations are true and complete as of the date hereof and as of the date
of the Closing:




(a)

Corporate Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  The Company has the
requisite power and authority to carry on the business as now being conducted.
The Company is legally qualified to transact business as a foreign corporation
in all jurisdictions where failure to be so qualified would have a material
adverse effect on its business.  There is no pending or, to the Company's
knowledge, threatened, proceeding for the dissolution, liquidation, insolvency
or rehabilitation of the Company.




(b)

Power and Authority.  The Company has the power and authority to execute and
deliver this Agreement, the Warrants issued hereunder and any other document or
agreement executed in connection with the transactions contemplated hereby
(collectively, the “Transaction Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby.
 The Company has taken all action necessary to authorize its execution and
delivery of the Transaction Documents, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

(c)

Enforceability.  The Transaction Documents have been duly executed and delivered
by the Company and constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

(d)

Capitalization.  The authorized capital of the Company consists, or will
consist, immediately prior to the Closing, of:

(i)

The Company has 75,000,000 shares of authorized Common shares of which
37,355,883 are issued and outstanding.  All of the outstanding shares of Common
Stock have been duly authorized, are fully paid and non-assessable and were
issued in compliance with the Securities Act of 1933, as amended (the “Act”) and
all applicable state securities laws.  

(ii)

The Company currently has reserved 1,000,000 shares of Common Stock for issuance
to officers, directors, employees, and consultants of the Company pursuant to
the Company’s 2009 Stock Option/Stock Issuance Plan (the “Stock Plan”).

(e)

No Violation.  Assuming the accuracy of the representations made by the
Purchasers in Section 2.3 of this Agreement, the execution and delivery of the
Transaction Documents by the Company, the performance by the Company and the
respective obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated by the Transaction Documents will not
(i) contravene any provision of the certificate of incorporation or bylaws of
the Company, (ii) violate any law, statute, ordinance, rule, regulation, decree,
writ, injunction, judgment or order of any





21




--------------------------------------------------------------------------------

governmental authority or of any arbitration award which is either applicable
to, binding upon or enforceable against the Company; (iii) result in any breach
of, or constitute a default (or an event which would, with the passage of time
or the giving of notice or both, constitute a default) under, or give rise to a
right to terminate, amend, modify, abandon or accelerate, any contract which is
applicable to, binding upon or enforceable against the Company, (iv) result in
or require the creation or imposition of any lien upon or with respect to any of
the property or assets of the Company, or (v) require the consent, approval,
authorization or permit of, or filing with or notification to, any governmental
authority, any court or tribunal or any other person, except for filings
pursuant to applicable state securities laws and Regulation D of the Securities
Act.

(f)

Charter Documents.  The copies of the certificate of incorporation and bylaws of
the Company, which are available for review by the Purchaser are true, accurate
and complete and reflect all amendments made through the date of this Agreement.
 

(g)

Litigation.  There is no action, suit, or other legal or administrative
proceeding relating to the Company pending or to its knowledge threatened
against the Company or which questions the validity or enforceability of the
Transaction Documents or the transactions contemplated hereby or thereby.  There
are no outstanding orders, decrees or stipulations relating to the Company
issued by any governmental authority in any proceeding to which the Company is
or was a party which have not been complied with in full or which continue to
impose any material obligations on the Company.

(h)

Good Title to, Condition of, and Adequacy of Assets.

(i)

The Company has good and marketable title to all of its assets, free and clear
of any liens or restrictions on use.

(ii)

All of the Company’s assets are in good operating condition, subject to normal
wear and tear and have been maintained in accordance with commercially
reasonable practices.

(iii)

All of the Company’s assets constitute all of the assets and properties known to
the Company, which are necessary for the conduct of its business in the manner
in which and to the extent to which such business was conducted prior to the
date hereof.

(i)

Compliance with Laws.  The Company is and has been in compliance in all material
respects with all laws, regulations, and orders applicable to its business.  The
Company has not been cited, fined or otherwise notified of any asserted past or
present failure to comply with any laws, regulations or orders and no proceeding
with respect to any such violation is pending or to its knowledge, threatened,
which could result in liabilities which would materially and adversely affect
the Company's ability to enter into and perform its obligations under the
Transaction Documents, or which would materially and adversely affect its
business.

(j)

Tax Matters.  All federal, state, local and foreign tax returns required to be
filed by the Company have been filed and are true in all material respects, and
all taxes, assessments, fees, and other governmental charges upon the Company,
or upon any of its properties, income, or franchises, shown in such returns to
be due and payable have been paid or if any of such tax returns have not been
filed or if any such taxes have not been paid or so reserved for, the failure to
so file or to pay would not in the aggregate adversely affect the business,
properties, prospects, or financial condition of the Company.  

(k)

Licenses and Permits.  The Company possesses all licenses and required
governmental or official approvals, permits or authorizations (collectively, the
“Permits”) for it to operate





22




--------------------------------------------------------------------------------

its business in all material respects consistent with the operation of the
Company’s business as of the date hereof.  All such Permits are valid and in
full force and effect, the Company is in compliance in all material respects
with the requirements thereof, and no proceeding is pending or threatened to the
knowledge of the Company, to revoke or amend any Permits.

(l)

Intellectual Property Intangibles.

(i)

To the Company's knowledge, no process or know-how used by the Company in
connection with its business infringes, conflicts with or has been alleged to
infringe or conflict with any patent or other intellectual property right of any
other Person.

(ii)

The Company is, free and clear of all liens, and subject to any licenses granted
by the Company prior to the date of the Closing, all right, title and interest
in such intellectual property.

(iii)

To the Company's knowledge, the use of such intellectual property in connection
with the operation of its business as heretofore conducted does not conflict
with, infringe upon or violate the intellectual property rights of any third
party.

(iv)

The Company has the right to use its intellectual property in its business and
necessary for the continued operation of its business in substantially the same
manner as its operations have heretofore been conducted.

(m)

Accuracy of Information Furnished to Purchaser.  No representation, statement or
information made or furnished by the Company to Purchaser in connection with
this Agreement, including the public filings made by the Company, contains any
untrue statement of a material fact or omits any material fact necessary to make
the information contained therein not misleading.

(n)

Environmental Matters.  The Company is and at all times has been in compliance
in all material respects with all Environmental, Health and Safety Laws
applicable to the Company.  As used in this Agreement, “Environmental, Health
and Safety Laws” means all federal, state, regional or local statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances or judicial or administrative interpretations thereof,
whether currently in existence or hereafter enacted or promulgated, any of which
govern (or purport to govern) or relate to pollution, protection of the
environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances, or judicial or administrative interpretations thereof.

2.3

Representations and Covenants of Purchasers.  Each Purchaser by executing this
Agreement hereby represents and warrants to the Company and covenants and agrees
with the Company as of each closing as follows:




(a)

Authorization.  The Purchaser has full power and authority to enter into the
Transaction Documents.  The Transaction Documents, when executed and delivered
by the Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.





23




--------------------------------------------------------------------------------



(b)

Purchase Entirely for Own Account.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  If the Purchaser is a corporation, partnership or other entity,
such Purchaser has not been formed for the specific purpose of acquiring the
Securities.

(c)

Disclosure of Information.  The Purchaser believes it has received all
information it considers necessary or appropriate for deciding whether to
purchase the Securities.  The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2.1 of this Agreement or the right of the Purchasers to rely
on such representations and warranties.

(d)

Restricted Securities.  The Purchaser understands that the Securities will be
characterized as “restricted securities” under the federal securities laws,
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Securities may not be resold without registration under the Securities Act,
except in certain limited circumstances.  In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The Purchaser acknowledges that the Company
has no obligation to register or qualify the Securities for resale.  The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Company that are outside
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

(e)

Limited Public Market.  The Purchaser understands that even though the company
is currently listed on the Over-the-Counter Bulletin Board (OTC-BB) and the Pink
Sheets and has the trading symbol (GRPX.OB), only a limited public market now
exists for the shares of Common Stock issued by the Company, and that the
Company has made no assurances that a public market will continue.  

(f)

Legends.  The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefore, may bear one or all of the
following legends:

(i)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(ii)

Any legend set forth in or required by the Warrant.





24




--------------------------------------------------------------------------------



(iii)

Any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.

(g)

Accredited Investor.  The Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

(h)

Foreign Investors.  If the Purchaser is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), such
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Securities or any use of this Agreement, including (i) the
legal requirements within its jurisdiction for the purchase of the Securities,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities.  Such Purchaser’s
subscription and payment for and continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction. The funds used to purchase the Securities do not
violate the anti-money laundering provisions of the Money Laundering Control Act
of 1986 or the Bank Secrecy Act of 1970, as amended by the USA Patriot Act of
2001.

(i)

No General Solicitation.  Neither the Purchaser, nor any of its officers,
employees, agents, directors, shareholders or partners has engaged the services
of a broker dealer or investment banker to contact any potential investor nor
has the Purchaser or any of the Purchaser’s officers, employees, agents,
directors, shareholders or partners, agreed to pay any commission, fee or other
remuneration to any third party to solicit or contact any potential investor.
 Neither the Purchaser, nor any of its officers, directors, employees, agents,
shareholders or partners has (a) engaged in any general solicitation, or (b)
published any advertisement in connection with the offer and sale of the
Securities.

(j)

Exculpation Among Purchasers.  Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.

ARTICLE 3


RESTRICTIONS ON DISPOSITION


Without in any way limiting the representations set forth above, each Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:

3.1

Securities Registered.  There is then in effect a registration statement under
the Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or

3.2

Registration Not Required.  (a) Such Purchaser shall have notified the Company
in writing of the proposed disposition and shall have furnished the Company in
writing with a detailed statement of the circumstances surrounding the proposed
disposition, and (b) if requested by the Company, such Purchaser shall have
furnished the Company with an opinion of counsel, satisfactory to the Company,
that such disposition will not require registration of such shares under the Act
and (c) the transferee shall agree in writing to be bound by this Section 3 as
if an original Purchaser.  It is agreed that the Company will not





25




--------------------------------------------------------------------------------

require opinions of counsel pursuant to Section 3.2(b) or that the transferee be
bound pursuant to Section 3.2(c) for dispositions made pursuant to Rule 144,
except (i) in unusual circumstances or (ii) at the request of the Company’s
transfer agent.

3.3

Other Permitted Transfers.  Notwithstanding the provisions of Sections 3.1 and
3.2 above, no such registration statement or opinion of counsel shall be
necessary for a transfer by a Purchaser to his or her estate, or a transfer by
gift, will or intestate succession, or a transfer by a Purchaser to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser,
if, prior to such transfer, the transferee agrees in writing to be subject to
the terms hereof to the same extent as if he or she were the original Purchaser
hereunder.




ARTICLE 4

CONDITIONS TO CLOSING OF PURCHASERS

The obligations of the Purchasers under Section 1.1 of this Agreement are
subject to the fulfillment or waiver by the Purchasers on or prior to the
Closing of each of the following conditions:

4.1

Representations and Warranties.  The representations and warranties of the
Company contained in Section 2.1 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.  

4.2

Covenants.  All covenants, agreements and conditions contained in this Agreement
and to be performed by the Company on or prior to the Closing shall have been
performed or complied with in all material respects.

4.3

Securities Laws.  The Company shall have obtained all necessary permits and
qualifications, or secured exemptions therefrom, required as of the Closing
under the Act or by any state for the offer and sale of the Securities.

4.4

Other Deliveries.  The Company shall have delivered to the Purchasers or their
counsel such other instruments, agreements or certificates as are otherwise
reasonably requested by Purchasers, including the Transaction Documents.




ARTICLE 5




MISCELLANEOUS




5.1

Headings.  The subject headings of the sections and subsections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.




5.2

Entire Agreement; Modification and Waiver.  This Agreement and the Exhibits
attached hereto, constitute the entire agreement between the parties pertaining
to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
 Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and Purchasers holding a majority of the shares of Stock issued pursuant to this
Agreement.  Any term of the Warrants may be amended and the observance of any
term of the Warrants may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investors holding a majority of the shares of Warrant Stock issued
to the Investors pursuant to this Agreement.  No waiver of any of the provisions
of





26




--------------------------------------------------------------------------------

this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.  

5.3

Rights of Parties.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
 Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any person other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over against
any party to this Agreement.

5.4

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by fax or by Email (upon customary confirmation of
receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page or Schedule 1 hereto, or
as subsequently modified by written notice

5.5

Governing Law; Jurisdiction and Venue.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Nevada, without giving effect to principles of conflicts of law.
 Each party hereto irrevocably consents to the jurisdiction and venue of the
state or federal courts located in Clark County, State of Nevada in connection
with any action, suit, proceeding or claim to enforce the provisions of this
Agreement, to recover damages for breach of or default under this Agreement, or
otherwise arising under or by reason of this Agreement.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

5.6

Successors and Assigns.  This Agreement, and the rights and obligations of each
of the parties hereunder, may not be assigned by any Purchaser without the prior
written consent of the Company; provided, however, that each Purchaser may
assign this Agreement, and such Purchaser’s rights and obligations hereunder, to
his or her estate or by gift, will or intestate succession, or to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser
without the prior written consent of the Company but subject, however, to
Section 3 hereof.  Subject to the foregoing sentence, this Agreement shall inure
to the benefit of, and shall be binding upon, the parties and their successors
and assigns.

5.7

Severability.  If any term, covenant or condition of this Agreement is held to
be invalid, void or otherwise unenforceable by any court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

5.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.







[remainder of page left intentionally blank]





27




--------------------------------------------------------------------------------

Signature Page for the Common Stock and Warrant Agreement




IN WITNESS WHEREOF, the parties to this Common Stock and Warrant Purchase
Agreement have duly executed it on the day and year first above written.




The Company:




GreenPlex Services, Inc.




By:  ________________________________________

Dale Robbins, President




Address: GreenPlex Services, Inc.

2525 East 29th Ave., Suite. 10-B

Spokane, WA 99223







Purchaser:







By:  _________________________________________




Name: _______________________________________




Address: _____________________________________





28




--------------------------------------------------------------------------------

Schedule 1 –Investors




 

 

Units Are Comprised Of:

 

Investor Name

No. of Units Purchased

No. of Shares of Common Stock

No. of “A”  Warrants

Purchase Price ($.40 per Unit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 








29




--------------------------------------------------------------------------------

EXHIBIT A TO

COMMON STOCK AND WARRANT

PURCHASE AGREEMENT







FORM OF “A” WARRANT




THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND LAWS, SUCH COMPLIANCE, AT THE OPTION OF THE CORPORATION, TO BE
EVIDENCED BY AN OPINION OF THE WARRANT HOLDER'S COUNSEL, IN FORM ACCEPTABLE TO
THE CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT
FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.




COMMON STOCK PURCHASE WARRANT




GreenPlex Services, Inc.




THIS CERTIFIES that for good and valuable consideration received,
____________________________ or a registered assignee (the “Holder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
acquire from GreenPlex Services, Inc., a Nevada corporation (the “Corporation”),
____________________ shares of fully paid and non-assessable shares, par value
$0.001 common stock of the Corporation (the “Warrant Stock”) for $.40 share.   




1.

Term of Warrant.




Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date hereof and at
or prior to 11:59 p.m., Pacific Standard Time, on __________, 2017 (the
“Expiration Time”).




2.

Exercise of Warrant.




The purchase rights represented by this Warrant are exercisable by the
registered Holder hereof, in whole, at any time prior to the Expiration Date by
the surrender of this Warrant to the office of the Corporation, located at: 2525
East 29th Ave., Suite. 10-B, Spokane, WA 99223, (or such other office or agency
of the Corporation as it may designate by notice in writing to the registered
Holder hereof at the address of such Holder appearing on the books of the
Corporation), whereupon the Holder of this Warrant shall be entitled to receive
from the Corporation a stock certificate in proper form representing the number
of shares of Warrant Stock so purchased.




3.

Callable Feature




If at any time after March______, 2016, the first anniversary of the close of
the private offering in which this Warrant was acquired by Holder, the common
stock of the Company trades and closes at a price of more than $.50 per share
(as adjusted for share splits, recapitalizations or other similar adjustments)
for more than 20 consecutive trading days and the resale of the Warrant Stock is
covered by a then-current registration statement, then any outstanding Warrants
shall become callable, in whole or in part, at $.01 at the discretion of the
Company, upon ten (10) days prior written notice (the “Notice Period”) given to
the Holder within five business days immediately following the end of such
twenty (20) trading day period.  Notwithstanding any such notice by the Company,
the Holder shall have the right to exercise this Warrant prior to the end of the
Notice Period.








B-1




--------------------------------------------------------------------------------




4.

Issuance of Shares; No Fractional Shares of Scrip.




Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation’s transfer agent at the Corporation's expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof.  Each certificate so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or, subject to applicable laws, such other
name as shall be requested by the Holder.  The Corporation hereby represents and
warrants that all shares of Warrant Stock which may be issued upon the exercise
of this Warrant will, upon such exercise, be duly and validly authorized and
issued, fully paid and non-assessable and free from all taxes, liens and charges
in respect of the issuance thereof other than liens or charges created by or
imposed upon the Holder of the Warrant Stock).  The Corporation agrees that the
shares so issued shall be and will be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered for exercise in accordance with the
terms hereof.  No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant.  With respect to any fraction
of a share called for upon the exercise of this Warrant, an amount equal to such
fraction multiplied by the then current price at which each share may be
purchased hereunder shall be paid in cash to the Holder of this Warrant.


5.

Charges, Taxes and Expenses.




Issuance of certificates for shares of Warrant Stock upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant;
provided, however, that in the event certificates for shares of Warrant Stock
are to be issued in a name other than the name of the Holder of this Warrant,
this Warrant when surrendered for exercise shall be accompanied by an Assignment
Form to be provided by the Company duly executed by the Holder hereof.




6.

No Rights as Shareholders.




This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a shareholder of the Corporation prior to the exercise hereof.




7.

Exchange and Registry of Warrant.




This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above mentioned office or agency of the Corporation, for a new Warrant of
like tenor and dated as of such exchange.  The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.




8.

Loss, Theft, Destruction or Mutilation of Warrant.




Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.

















B-2




--------------------------------------------------------------------------------



9.

Saturdays, Sundays and Holidays.




If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or that is
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.




10.

Merger, Sale of Assets, Etc.




If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization whereby the Corporation will own
less than 50% of the issued and outstanding shares, or sells or conveys all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of the Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of common stock equal to
the number of shares issuable upon exercise of the Warrant immediately prior to
such reorganization, consolidation, merger, sale or conveyance.  If the property
to be received upon such reorganization, consolidation, merger, sale or
conveyance is not equity securities, the Corporation shall give the Holder of
this Warrant ten (10) business days prior written notice of the proposed
effective date of such transaction, and if this Warrant has not been exercised
by or on the effective date of such transaction, it shall terminate.




11.

Subdivision, Combination, Reclassification, Conversion, Etc.




If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Warrant Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Warrant Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change.  The Exercise Price hereunder shall
be adjusted if and to the extent necessary to reflect such change.  If the
Warrant Stock or other securities issuable upon exercise hereof are subdivided
or combined into a greater or smaller number of shares of such security, the
number of shares issuable hereunder shall be proportionately increased or
decreased, as the case may be, and the Exercise Price shall be proportionately
reduced or increased, as the case may be, in both cases according to the ratio
which the total number of shares of such security to be outstanding immediately
after such event bears to the total number of shares of such security
outstanding immediately prior to such event.  The Corporation shall give the
Holder prompt written notice of any change in the type of securities issuable
hereunder, any adjustment of the Exercise Price for the securities issuable
hereunder, and any increase or decrease in the number of shares issuable
hereunder.




12.

Transferability; Compliance with Securities Laws.




(a)

This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation).  Subject to such restrictions, prior to the
Expiration Time, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, at the office or agency of the Corporation
referred to in Section 2 hereof.  Any such transfer shall be made in person or
by the Holder's duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form attached hereto properly endorsed.




(b)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Warrant Stock issuable upon exercise hereof are being acquired solely
for the Holder's own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any shares of Warrant Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.  Upon exercise of this
Warrant, the








B-3




--------------------------------------------------------------------------------

Holder shall, if requested by the Corporation, confirm in writing, in a form
satisfactory to the Corporation, that the shares of Warrant Stock so purchased
are being acquired solely for Holder's own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale.




(c)

The Warrant Stock has not been and will not be registered under the Securities
Act of 1933, as amended, and this Warrant may not be exercised except by (i) the
original purchaser of this Warrant from the Corporation or (ii) an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as
amended.  Each certificate representing the Warrant Stock or other securities
issued in respect of the Warrant Stock upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable securities laws):




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.




13.

Representations and Warranties.




The Corporation hereby represents and warrants to the Holder hereof that:




(a)

during the period this Warrant is outstanding, the Corporation will reserve from
its authorized and unissued common stock a sufficient number of shares to
provide for the issuance of Warrant Stock upon the exercise of this Warrant;




(b)

the issuance of this Warrant shall constitute full authority to the
Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;




(c)

the Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Warrant Stock hereunder, and to
carry out and perform its obligations under the terms of this Warrant; and




(d)

all corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;




(e)

the Warrant Stock, when issued in compliance with the provisions of this Warrant
and the Corporation’s Articles of Incorporation (as they may be amended from
time to time), will be validly issued, fully paid and non-assessable, and free
of all taxes, liens or encumbrances with respect to the issue thereof, and will
be issued in compliance with all applicable federal and state securities laws;
and




(d)

the issuance of the Warrant Stock will not be subject to any preemptive rights,
rights of first refusal or similar rights.




14.

Corporation Good Faith.




The Corporation will not, by amendment of its Articles of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other








B-4




--------------------------------------------------------------------------------

action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Corporation, but will at all times
in good faith assist in the carrying out of all the provisions of this Warrant
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder of the Warrant against impairment.




15.

Governing Law.




This Warrant shall be governed by and construed in accordance with the laws of
the State of Nevada.




IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers.




Dated: ___________, 2015







GREENPLEX SERVICES, INC.










By:

     Dale Robbins

     President








B-5




--------------------------------------------------------------------------------




NOTICE OF EXERCISE




To:

GreenPlex Services, Inc.

2525 East 29th Ave., Suite. 10-B

Spokane, WA 99223




(1)

The undersigned hereby elects to purchase ______________ shares of common stock
of GreenPlex Services, Inc. at $.40 per share, pursuant to the terms of the
attached Warrant and tenders herewith payment of the purchase price in full,
together with all applicable transfer taxes, if any.




(2)

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of common stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment and that the undersigned will not offer, sell or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.




(3)

Please issue a certificate or certificates representing said shares of common
stock in the name of the undersigned or in such other name as is specified
below:




______________________________________

(Name)




________________________________________

(Social Security Number)




______________________________________

(Address)




(4)

The undersigned represents that (a) he, she or it is the original purchaser from
the Corporation of the attached Warrant or an 'accredited investor' within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended and (b) the
aforesaid shares of common stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares.




Date:__________________________










_____________________________________
(Signature)


______________________________________

(Name)




________________________________________

(Social Security Number)




______________________________________

(Address)




________________________________________

(Contact Phone Number and Email)








B-6


